UNPUBLISHED ORDER
                         Not to be cited per Circuit Rule 53




           United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                            Submitted January 18, 2006
                             Decided January 19, 2006

                                       Before

                     Hon. MICHAEL S. KANNE, Circuit Judge

                     Hon. DIANE P. WOOD, Circuit Judge

                     Hon. TERENCE T. EVANS, Circuit Judge

No. 05-2240

UNITED STATES OF AMERICA,                  Appeal from the United States District
    Plaintiff-Appellee,                    Court for the Southern District of Illinois

      v.                                   No. 4:94CR40069-001-JPG

ANDRE MONROE,                              J. Phil Gilbert,
    Defendant-Appellant.                   Judge.


                                     ORDER

       In 1994 a grand jury indicted Andre Monroe on one count of conspiracy to
possess crack cocaine with the intent to distribute, see 21 U.S.C. §§ 846, 841(a)(1),
and one count of carrying a firearm in furtherance of that conspiracy, see 18 U.S.C.
§ 924(c)(1). Monroe remained a fugitive for nearly ten years until law enforcement
officers arrested him in 2003. He entered into a plea agreement in which he
pleaded guilty to the drug charge in exchange for dismissal of the firearm charge.
After entering a plea of guilty, but before sentencing, Monroe again fled. When he
was rearrested seven months later, the district court sentenced him to 192 months’
imprisonment, 5 years’ supervised release, and a $100 special assessment. Monroe
filed a pro se notice of appeal despite the fact that the plea agreement included an
No. 05-2240                                                                    Page 2

unconditional waiver of his right to appeal his conviction and sentence. Monroe’s
counsel now seeks to withdraw under Anders v. California, 386 U.S. 738 (1967),
because he cannot discern a nonfrivolous basis for appeal. Monroe has responded to
the motion under Circuit Rule 51(b), and we confine our review to the potential
issues identified in counsel’s facially adequate brief and Monroe’s response. See
United States v. Schuh, 289 F.3d 968, 973–74 (7th Cir. 2002).

       Counsel analyzes five potential issues for appeal when he need address only
one: whether the appeal waiver contained in the plea agreement precludes this
appeal. Counsel ultimately concludes that it does; we agree. Neither counsel, nor
Monroe in his response, informs us that Monroe wishes to withdraw his guilty plea
and face the possibility of a conviction on both counts one and two of the indictment.
Therefore counsel was not required to explore the validity of the guilty plea. See
United States v. Knox, 287 F.3d 667, 671–72 (7th Cir. 2002). Because Monroe does
not seek to withdraw his guilty plea it follows that he is also bound by his appeal
waiver. See United States v. Whitlow, 287 F.3d 638, 640 (7th Cir. 2002) (waiver of
appeal “stands or falls” with the plea). His waiver precludes a challenge to “any
aspect of [Monroe’s] conviction and sentence that could be contested under Title 18
or Title 28, or under any other provision of federal law.” And though Monroe agreed
to that waiver before the Supreme Court’s decision in United States v. Booker, 543
U.S. 220 (2005), we have held that such waivers are nonetheless enforceable absent
an explicit “escape hatch” in the plea agreement. United States v. Bownes, 405 F.3d
634, 636–37 (7th Cir. 2005). Monroe’s waiver allows no exception, and thus we
could not reach the other potential issues identified by counsel or Monroe.

      Accordingly, we GRANT counsel’s motion to withdraw and DISMISS this
appeal.